Title: To John Adams from David Brown, 7 September 1802
From: Brown, David
To: Adams, John



Sir,
Philadelphia, September 7, 1802.

From the encouragement which literature has received from you, I am encouraged to solicit the honor of your name to the inclosed Proposals... not doubting, if obtained, but what a people, daily increasing in learning, will follow the example,—as being made by the late Guardian of their country.
I have the honor to be, / Sir, / your Excellency’s most obdient, / And most humble servant,
David Brown.